COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Bumgardner and Frank
Argued at Salem, Virginia


COREY LASHAWN WATKINS
                                         MEMORANDUM OPINION * BY
v.   Record No. 0584-00-3            JUDGE RUDOLPH BUMGARDNER, III
                                            FEBRUARY 6, 2001
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                      James F. Ingram, Judge

          S. Jane Chittom, Appellate Defender (Elwood
          Earl Sanders, Jr.; Public Defender
          Commission, on brief), for appellant.

          Susan M. Harris, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Corey Lashawn Watkins was convicted of possession of

cocaine, impeding a police officer, and two firearms violations:

(1) possession of a firearm while in possession of cocaine, and

(2) carrying a concealed weapon.   The defendant pled guilty to

possessing cocaine and impeding a police officer, but he appeals

his firearms convictions.   Finding no error, we affirm.

     Late one night, Danville Police Officer D.W. Arrington was

on patrol in a neighborhood known for drug activity.    Arrington

saw what appeared to be a drug sale by the defendant.     He

approached the defendant and obtained his identification card.

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
As he talked with the defendant, Arrington glimpsed a plastic

bag in the defendant's mouth.    The defendant first denied having

anything in his mouth, then he grabbed his identification from

the officer and fled.    Arrington called for assistance and

pursued.

        Officer Robertson responded to the call for backup, spotted

the defendant, and finally overtook him in a cemetery where he

had to tackle the defendant to stop him.    As they struggled on

the ground, the defendant jerked his right hand in a manner that

made Robertson believe he had a weapon.    Robertson hit the

defendant twice, who then blurted out, "Don't hit me.    I threw

the gun down."

        Arrington arrived shortly thereafter and, while handcuffing

the defendant, asked, "Why did you run?"    The defendant replied,

"I didn't want you to find the gun."     The defendant contends the

statement made to Arrington violated Miranda v. Arizona, 384

U.S. 436 (1966), and the trial court erred in admitting it and

the weapon the officers found when they retraced the defendant's

path.    They found the weapon near the place Officer Robertson

first encountered the defendant.

        If the statement, "I didn't want you to find the gun," was

obtained in violation of Miranda, its admission was harmless.        A

Miranda violation is subject to harmless error analysis.

Pearson v. Commonwealth, 221 Va. 936, 945, 275 S.E.2d 893, 899

(1981).    In determining whether erroneously admitted evidence is

                                 - 2 -
harmless, "the reviewing court is to consider a host of factors,

including the importance of the tainted evidence . . ., whether

that evidence was cumulative, the presence or absence of

evidence corroborating or contradicting the tainted evidence on

material points, and the overall strength of the prosecution's

case."   Lilly v. Commonwealth, 258 Va. 548, 551, 523 S.E.2d 208,

209 (1999) (citations omitted).

     The defendant's first statement to Robertson, "I threw the

gun down," conveyed every bit of incriminating information

contained in the second statement.     The statement, "I didn't

want you to find the gun," was cumulative.    It provided no

additional proof that the defendant possessed a gun and no

additional information to help the officers locate it.    The

first statement, the evidence surrounding the event, and the

permissible inferences that arise provide proof beyond a

reasonable doubt.   Any error in admitting the defendant's second

statement to Arrington was harmless beyond a reasonable doubt.

     In his second assignment of error the defendant contends

the trial court erred in denying his motion to strike the

evidence of possession of a firearm.    He argues the statements

he made were the only evidence that he possessed a firearm.

With those statements admitted, the defendant's admissions prove

possession.   Accordingly, we affirm the convictions.

                                                           Affirmed.



                               - 3 -